Citation Nr: 0813882	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for bilateral hearing loss.

This case was previously before the Board in March 2004, at 
which time it was determined that new and material evidence 
had been received to reopen the claim for service connection 
for bilateral hearing loss, but that additional development 
was necessary regarding the underlying service connection 
claim.  This case was further addressed in subsequent Board 
remands dated in January 2006 and January 2008.

This case was the subject of a September 2003 hearing before 
a Veterans Law Judge no longer at the Board, and of a March 
2008 hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's June 1952 service induction examination 
included 1) hearing acuity measured at 15/15 by whispered 
voice; 2) clinical evaluation of the ears that was normal; 
and 3) an assigned profile of "1" for the veteran's 
hearing.  No hearing loss or defect as to hearing was noted.

2.  The veteran was treated for bilateral hearing loss 
disability during service, and currently has bilateral 
hearing loss disability. 

3.  The evidence does not demonstrate clearly and 
unmistakably that the veteran's hearing loss disability pre-
existed service, and does not demonstrate clearly and 
unmistakably that pre-existing hearing loss was not 
aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At the veteran's service induction examination in June 1952, 
clinical evaluation of the ears was normal.  Hearing acuity 
as measured by whispered voice was 15/15 bilaterally.  His 
physical profile for hearing was evaluated as "1" (the 
designation for a high level of medical fitness).  

The veteran entered service in January 1953.  In October 
1953, the veteran sought treatment for hearing loss.  The 
initial assessment was deafness due to degeneration of 
acoustic nerve, bilateral.  In October 1953, hearing acuity 
by whispered voice was evaluated as 3/15 bilaterally.  He 
gave a history of having had poor hearing since an attack of 
the measles at the age of 2 or 3 years old.  (A treatment 
record dated in November 1953 indicates that the veteran had 
been told this by his mother.)  He was admitted to Walter 
Reed Army Hospital in November 1953, for very poor hearing, 
and was released to duty in January 1954.  A November 1953 
audiogram indicates a substantial hearing loss disability, 
with hearing loss thresholds in both ears of 25 decibels or 
more at 250, 500, 1000, 2000, and 4000 hertz and far in 
excess of 40 decibels at several of these frequencies.  See 
38 C.F.R. § 3.385.  During hospitalization, he was fitted 
with a hearing aid in the left ear, which improved his speech 
reception score by approximately 50 decibels.  The diagnosis 
was deafness, perceptive type, bilateral, moderate, probably 
due to measles in childhood.  However, there are histories 
related to the veteran during this period of hospitalization 
that cast some degree of doubt on whether the sole cause of 
the veteran's hearing loss was childhood measles.  For 
example, a November 1953 treatment record states that the 
veteran "was uneventfully inducted into the Army and during 
basic training [and] had a slight exposure to noise trauma on 
one occasion which gave him a transient tinnitus of 2 to 3 
days duration."  In another record it was written that 
"[t]he amount of hearing loss has been consistent up to the 
time he was inducted into the Army.  Soon after this time he 
states that during his training he was firing a Howitzer and 
it seemed as though he has had somewhat greater hearing loss 
since that time though he isn't certain of this fact."  

Numerous medical reports in the service medical records 
recount the veteran's history of measles at age 2 or 3, and 
indicate that the veteran's hearing loss was not incurred in 
the line of duty and existed prior to service.

A service medical record dated in April 1954 indicates that 
the veteran experienced first or second degree burns of both 
ears when a tent caught fire.  The veteran has submitted 
pictures of the badly burned tent.  Lay statements indicate 
that the veteran did not evacuate the tent immediately 
because his hearing was not sufficient to hear warnings about 
the fire.  

The veteran was discharged from service in December 1954 by 
reason of "decreased hearing, bilateral."  His hearing 
acuity was indicated as 15/15 for whispered voice on his 
December 1954 service separation examination report, although 
this is inconsistent with other medical evidence of record 
and appears to be an error in the discharge examination 
report; or, perhaps, his hearing acuity was measured with his 
hearing aid in place.  In any event, his ears were clinically 
evaluated as abnormal, and his hearing profile at discharge 
from service was evaluated as "3" (indicating significant 
limitations).  

In a July 2001 audiological examination report, a VA 
clinician wrote that "[i]t's possible hearing loss and 
tinnitus resulted form acoustic trauma during military 
service."  The audiological results reflected a current 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385. 

In a lay statement dated in October 2002, an individual 
identifying himself as the  First Field Sergeant during the 
veteran's initial period of field training wrote that he gave 
all voice commands during the veteran's term of service under 
him.  He asserted that the veteran executed all commands 
given at daily drills and ceremonies without hesitation.  He 
further opined that if the veteran's "hearing was impaired 
at that time, I think I would have detected it.  [The 
veteran] was a first class soldier at all times...."

In a March 2004 audiological examination report, a VA 
clinician wrote that "[i]t is as likely as not hearing loss 
and tinnitus resulted from acoustic trauma in military."

At a June 2005 VA examination, the VA examiner asserted that 
"[t]here is no evidence within the SMRs that documents that 
hearing loss or tinnitus were aggravated during military 
noise [sic]."  The examiner recounted the history of the 
veteran having contracted the measles and having been 
"deaf" since age 2.  (quotes and phrasing in original).  
The examiner, opined that "[g]iven the documented pre 
existing condition and lack of evidence that hearing loss was 
aggravated during service, it is less likely as not (less 
than 50/50 probability) that hearing loss and tinnitus were 
caused by or aggravated by military related acoustic 
trauma."  Attached to the report is an addendum that clearly 
reflects data other than that contained in the veteran's 
claim file, based on hearing tests for an unidentified 
veteran who had active service during the Vietnam War era.    

Because the veteran's hearing was evaluated as normal upon 
entry into service, and no defect as to hearing was noted, 
the presumption of soundness is for application in this case.  
To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Although it is arguable as to whether the evidence shows 
clearly and unmistakably that the veteran's hearing loss 
began before service, the Board notes that the history of 
hearing loss since age 2 or 3 due to measles was related by 
the veteran based on what his mother had told him.  
Obviously, the veteran would have been too young at that time 
to have an adult memory as to the illness of measles and any 
coincident onset of hearing loss.  A VA audiological examiner 
has opined on two occasions that it is possible or at least 
as likely as not that the veteran's hearing loss was due to 
acoustic trauma during service, while another VA examiner has 
opined that there is less than a 50/50 chance that hearing 
loss began during service or was aggravated during service.  
This is not sufficient to clearly and unmistakably rebut the 
presumption of soundness upon entry into service, 
particularly in the context of a normal clinical evaluation 
upon entry into service that included 1) a normal hearing 
test; 2) clinical evaluation of the ears that was normal; and 
3) an assigned profile of "1" for the veteran's hearing.

Even if some hearing loss at entry into service is conceded, 
the evidence does not show clearly and unmistakably that the 
hearing loss was not aggravated during service.  See 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  The service medical records include history 
provided by the veteran, related for treatment purposes, that 
it seemed to the veteran as though his hearing loss had 
worsened during service, particularly after noise exposure to 
a Howitzer.  Further, the record includes credible lay 
testimony from a Sergeant who asserts that he conveyed many 
verbal orders to the veteran during drills and ceremonies 
during the veteran's early period of service, and at that 
time the veteran responded well to all orders and did not 
appear to him to have any hearing loss.  Service medical 
records show that by October 1953, however, the veteran's 
hearing was so poor as to require hospital observation and 
hearing aids.  The Board acknowledges the opinion of the June 
2005 VA examiner that there was no evidence that the 
veteran's hearing worsened during service, but this opinion 
appears to ignore the results of the service induction 
examination, to overlook the history of increased in-service 
hearing loss provided by the veteran during in-service 
treatment for hearing loss, and to overlook the lay statement 
provided by the veteran's drill instructor to the effect that 
the veteran appeared to be hearing well during his early 
period of service.

In sum, the presumption of soundness applies in this case, 
and the evidence does not demonstrate clearly and 
unmistakably that the veteran's hearing loss disability pre-
existed service, or that it was not aggravated by active 
service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Accordingly, entitlement to service 
connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

As was noted in the introduction of a March 2004 Board remand 
in this matter, a claim for service connection for tinnitus 
was received with the veteran's application for compensation 
in September 2001.  The RO denied the veteran's claim for 
service connection for tinnitus in a rating decision dated in 
June 2007.  In December 2007, the RO received correspondence 
in which the veteran contended that his tinnitus was incurred 
in active service, and identified medical opinions of record 
to this effect.  At his March 2008 Board hearing, the veteran 
and his representative clarified that the veteran did wish to 
express disagreement with the June 2007 RO rating decision, 
and provided further testimony on the matter.  (See March 
2008 Board hearing transcript, pages 20-25). 

Although a rating decision was issued on the issue of 
entitlement to service connection for tinnitus in June 2007, 
and a timely notice of disagreement was received in December 
2007, no statement of the case has been issued.  In light of 
the present procedural posture of this issue, the Board is 
obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the appeal 
initiated by the veteran from the June 2007 
rating decision addressing the issue of 
entitlement to service connection for 
tinnitus.  The veteran and his 
representative should be clearly advised of 
the need to file a timely substantive appeal 
if the veteran wishes to complete an appeal 
from that determination.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


